 



EXHIBIT 10.1
CONFIDENTIAL
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT NO. 1 TO
COLLABORATION AND LICENSE AGREEMENT
     This AMENDMENT NO. 1 TO COLLABORATION AND LICENSE AGREEMENT (this
“Amendment”), effective as of January 1, 2005 (the “Amendment Effective Date”),
is made by and between CancerVax Corporation, a Delaware corporation having its
principal office at 2110 Rutherford Road, Carlsbad, California, 92008, USA
(“CancerVax”), and Serono Technologies S.A., a Swiss corporation having its
principal office at Zone Industrielle de l’Ouriettaz, 1170 Aubonne, Switzerland
(“Serono”). CancerVax and Serono may each be referred to as a “Party” or
together, the “Parties”.
RECITALS
     WHEREAS, the Parties entered into that certain Collaboration and License
Agreement dated as of December 15, 2004 (the “Agreement”; capitalized terms used
and not otherwise defined in this Amendment are used as defined in the
Agreement), which set forth, among other things, the Parties’ agreement in
respect of the sharing of certain Development Expenses and Commercialization
Expenses; and
     WHEREAS, the Parties wish to amend the basis on which certain Development
Expenses and Commercialization Expenses are calculated.
     NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, CancerVax and
Serono, intending to be legally bound, hereby agree as follows:

1.   Amendment to Definition of Commercial Expenses. Section 1.18.1 of the
Agreement is hereby amended and restated in its entirety as follows:

  1.18.1   internal marketing, scientific, medical, technical or managerial
personnel engaged in such efforts, which costs shall be documented and based on
the Commercial FTE Rate, unless another basis is otherwise agreed by the
Steering Committee in writing; for the sake of clarity, the Parties agree that
costs attributable to persons whose salaries or other costs or expenses can be
included in Allocable Overhead shall not be calculated at the Commercial FTE
Rate.

2.   New Definition: Commercial FTE Rate. The following is hereby inserted into
the Agreement as new Section 1.18A, to follow Section 1.18 and precede
Section 1.19:

  1.18A   “Commercial FTE Rate” means [***] U.S. dollars (U.S. $[***]) per full
time equivalent personnel. Such rate shall be adjusted as provided in Section
6.2.9A.

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



3.   New Section 1.18.1A. The following is hereby inserted into the Agreement as
a new Section 1.18.1A to follow Section 1.18.1 and precede Section 1.18.2:

  1.18.1A   additional support personnel engaged in such efforts who are not
included within the definition of Section 1.18.1, including but not limited to
administrative support personnel, which costs shall be documented and based on
each such individual’s actual applicable FTE Costs (as opposed to on an averaged
basis) to Serono or CancerVax, respectively, for the relevant period;

4.   New Section 1.29.1A. The following is hereby inserted into the Agreement as
a new Section 1.29.1A to follow Section 1.29.1 and precede Section 1.29.2:

  1.29.1A   additional support personnel engaged in such efforts who are not
included within the definition of Section 1.29.1, including but not limited to
administrative support personnel, which costs shall be documented and based on
each such individual’s actual applicable FTE Costs (as opposed to on an averaged
basis) to Serono or CancerVax, respectively, for the relevant period;

5.   New Definition: Development FTE Rate. The following is hereby inserted into
the Agreement as a new Section 1.29A, to follow Section 1.29 and precede
Section 1.30:

  1.29A   “Development FTE Rate” means [***] U.S. dollars (U.S. $[***]) per full
time equivalent personnel. Such rate shall be adjusted as provided in Section
4.5.3. Notwithstanding the foregoing, the Parties agree that the Development FTE
Rate applicable to Development Costs incurred by CancerVax pursuant to
Section 1.29.1 prior to January 1, 2005 shall be [***] U.S. dollars (U.S.
$[***]) per full time equivalent personnel.

6.   Amendment to Definition of Development Expenses. Section 1.29.1 of the
Agreement is hereby amended and restated in its entirety as follows:

  1.29.1   internal scientific, medical, technical or managerial personnel
engaged in such efforts, which costs shall be documented and based on the
Development FTE Rate, unless another basis is otherwise agreed by the Parties in
writing; for the sake of clarity, the Parties agree that costs attributable to
persons whose salaries or other costs or expenses can be included in Allocable
Overhead shall not be calculated at the Development FTE Rate.

7.   Amendment to Definition of Shared Expenses. Section 1.32 of the Agreement
is hereby amended by adding the following at the end of such Section:

2

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 



  For the sake of clarity, no expenses related to stock options or stock grants
shall be included in Shared Expenses.

8.   New Definition: FTE Costs. The following is hereby inserted into the
Agreement as a new Section 1.37A, to follow Section 1.37 and precede
Section 1.38:

  1.37A   “FTE Costs” means the aggregate of the following costs, calculated on
a per full time equivalent personnel basis: [***].

9.   Amendment to Net Sales Definition: Section 1.50.4 of the Agreement is
hereby amended and restated in its entirety as follows:

  1.50.4   with respect to aggregate amounts billed or invoiced to customers by
or on behalf of Serono in the ROW only, amounts debited on account of bad debt
with respect to amounts previously invoiced. For the avoidance of doubt, bad
debt resulting from sales of the Product in the U.S. shall be borne solely by
CancerVax.

10.   Amendment to Changes to Development Plan. Section 4.3.3 of the Agreement
is hereby amended by adding the following sentence to the end of this Section:

In addition, without the prior approval of the SC (without reference to Article
16), neither Party shall be responsible for sharing any incurred Development
Expenses of the other Party for the Calendar Year in question that exceed by
greater than five percent (5%) the amount approved by the SC to be incurred by
such Party for such Calendar Year, notwithstanding any adjustment made to the
Development FTE Rate during that year, and any such unapproved excess
Development Expenses incurred by a Party shall be borne solely by such Party and
the fourth Calendar Quarter reconciliation, as contemplated under Section 9.5.4,
shall be made accordingly.

11.   Amendment to Changes to Commercialization Plan. Section 6.2.3 of the
Agreement is hereby amended by adding the following sentence after the first
sentence of this Section:

3

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



 



In addition, without the prior approval of the SC (without reference to Article
16), neither Party shall be responsible for sharing any incurred Commercial
Expenses of the other Party for the Calendar Year in question that exceed by
greater than five percent (5%) the amount approved by the SC to be incurred by
such Party such Calendar Year, notwithstanding any adjustment made to the
Commercial FTE Rate during that year, and any such unapproved excess Commercial
Expenses incurred by a Party shall be borne solely by such Party and the fourth
Calendar Quarter reconciliation, as contemplated under Section 9.5.4, shall be
made accordingly.

12.   Amendment to Reconciliation Payment. Section 9.5.5 of the Agreement is
hereby amended by adding the following after the first sentence of this Section:

Serono will collect, on CancerVax’s behalf, and transfer to CancerVax’s account
on a periodic basis (to be agreed upon between the Parties) all amounts
resulting from sales of the Product in the U.S. Any amounts not collected from
customers in the U.S. due to bad debt shall not be compensated by Serono to
CancerVax, and CancerVax shall be responsible for all risk and costs associated
with bad debt in the U.S.

13.   Governing Law. This Amendment shall be construed, and the respective
rights of the Parties determined, according to the substantive Laws of the State
of New York notwithstanding the provisions governing conflict of Laws thereunder
to the contrary, except matters of intellectual property which shall be
determined in accordance with U.S. federal patent Laws or the intellectual
property Laws relevant to the intellectual property in question. The UNCITRAL
Convention for the International Sale of Goods, as well as any other unified
Laws relating to the conclusion and implementation of contracts for the
international sale of goods, shall not apply.

14.   Counterparts; Fax Signatures. This Amendment may be executed in any two
(2) counterparts, including by facsimile, each of which, when executed, shall be
deemed to be an original and both of which together shall constitute one and the
same document.

15.   Full Force and Effect. Except as set forth in this Amendment, the
Agreement shall remain in full force and effect.

[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, CancerVax and Serono, by their duly authorized
officers, have executed this Amendment as of the dates set forth below, to be
effective as of the Amendment Effective Date.

     
CANCERVAX CORPORATION
  SERONO TECHNOLOGIES S.A.

             
By:
       /s/ David F. Hale   By:        /s/ Leon Bushara
 
           
 
       Name: David F. Hale            Name: Leon Bushara
 
       Title: President & CEO            Title: Authorized Representative

         
 
  Date: December 22, 2005   Date: December 21, 2005

             
 
           By: :        /s/ Frank Latrille
 
           
 
               Name: Frank Latrille
 
               Title: Authorized Representative

     
 
  Date: December 21, 2005

[Signature Page to Amendment No. 1
to Collaboration and License Agreement]

 